Citation Nr: 1755535	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  16-31 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for bilateral upper extremity radiculopathy.

2. Entitlement to a rating in excess of 20 percent for right lower extremity radiculopathy.

3. Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy.

4. Entitlement to service connection for headaches, to include as secondary to her lumbosacral and cervical spine conditions.

5. Entitlement to service connection for an anxiety condition.

6. Entitlement to an effective date earlier than May 29, 2013, for bilateral upper extremity radiculopathy. 

7. Entitlement to an effective date earlier than May 29, 2013, for bilateral lower extremity radiculopathy.

8. Entitlement to a rating in excess of 20 percent for degenerative disc disease.

9. Entitlement to a rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine.

10. Entitlement to a total disability rating based upon individual unemployability (TDIU).

11. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an anxiety disorder.

REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1984.

This matter arose to the Board of Veterans' Appeals (Board) from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran previously applied for service connection for an anxiety disorder; the Veteran has since submitted new and material evidence demonstrating a connection between her condition and her time in service.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of increased ratings for radiculopathy of the upper and lower extremities, as well as cervical and lumbosacral spines, and service connection for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a May 1985 rating decision, the RO denied entitlement to service connection for an anxiety disorder, and the Veteran did not appeal this decision.

2. Evidence received since the May 1985 rating decision relates to the basis for the prior denial.

3. Resolving all reasonable doubt in the Veteran's favor, the Veteran's anxiety disorder is etiologically related to the Veteran's time in service.

4. Resolving all reasonable doubt in the Veteran's favor, the Veteran is unable to work due to her service-connected conditions.


CONCLUSIONS OF LAW


1. The May 1985 rating decision that denied entitlement to service connection for an anxiety disorder is final. 

2. Evidence received since the May 1985 rating decision with regard to entitlement to service connection for an anxiety disorder is new and material. Thus, this new evidence warrants reopening the claim of entitlement to service connection for an anxiety disorder.

3. The criteria to establish service connection for an anxiety disorder are met. 

4. The criteria for a TDIU are met. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Anxiety Disorder

The Veteran contends that her anxiety disorder is related to service. The record reveals that the Veteran suffers from an anxiety disorder. In May 2017, a private physician diagnosed the Veteran with an anxiety disorder related to her time in service. Although there is negative nexus evidence of record, the Board finds that the positive evidence is approximately equivalent. As the evidence in support of the claim is at least in relative equipoise, the benefit of the doubt doctrine is for application. Accordingly, the Veteran fulfills the criteria necessary for service connection, and service connection is granted.

TDIU

The Veteran contends that her service-connected disabilities render her unable to secure or follow a substantially gainful occupation.  For the reasons that follow, the Board finds that a TDIU is warranted.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. For the purpose of finding one disability at 60 or 40 percent disabling, disabilities can be combined if stemming from a common etiology.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran is in receipt of service connection for lumbosacral (20 percent disabling) and cervical (20 percent disabling) spine disorders, as well as secondary radiculopathies (ranging from 20 to 10 percent disabling). Combined, the Veteran receives a 70 percent rating. Thus, she meets the schedular criteria under 38 C.F.R. § 4.16(a).  After reviewing the record, the Board finds the reports finding the Veteran unemployable persuasive. In sum, when resolving all doubt in the Veteran's favor, the Board finds that she is unable to secure or follow a substantially gainful occupation due to pain, limited mobility, and physical limitations from her service-connected disabilities. Consequently, a TDIU will be granted.


ORDER

The application to reopen the claim for an anxiety disorder is granted.

Service connection for an anxiety disorder is granted.

TDIU is granted.


REMAND

The Veteran contends that she is entitled to service connection for headaches, as well as increased ratings for radiculopathy of the upper and lower extremities, and cervical and lumbosacral spines. Additionally, the Veteran contends that she is entitled to earlier effective dates for radiculopathy.

Concerning the Veteran's claims for increased ratings, in April 2014, the Veteran submitted a statement stating that she had undergone diagnostic imaging and that her conditions had worsened. Since then, the RO has failed to provide the Veteran with the necessary examinations. The Veteran is competent to report a worsening of symptoms. Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, to warrant a new VA examination, a claimant need only submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation). Accordingly, updated examinations are in order for the Veteran's claims for increased ratings for upper and lower extremity radiculopathy and her lumbar and cervical spines.

Concerning the Veteran's claims for service connection for headaches, the Veteran has not yet received an examination. Accordingly, an examination is in order to determine if the Veteran's headaches are as least as likely as not related to service or to her service-connected lumbosacral and cervical spine conditions.

Concerning the Veteran's claims for an earlier effective date for her upper and lower extremity radiculopathies, the Board notes the Veteran first applied for service connection for her lumbosacral and cervical spine in 2011. It was not until 2013 when the Veteran proactively applied for radiculopathy, secondary to her cervical and lumbosacral spine conditions that the RO granted her claim, effective 2013. At the Veteran's initial examinations, the Veteran was not asked if she suffered from numbness or tingling or any type of radiculopathy. Accordingly, at the Veteran's radiculopathy examination, the examiner should ask the Veteran to discuss the chronology of her condition, so that the Board may determine the correct effective date of her radiculopathy claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination to determine the nature and severity of her lumbar and cervical spine conditions. 

Schedule the Veteran for an examination with an appropriate VA examiner to determine the nature and severity of the Veteran's low back disability.

The examiner is particularly asked to discuss the following:

a. Whether or not the Veteran suffers from unfavorable ankylosis of the entire spine or the entire thoracolumbar spine;

b. Whether or not the Veteran suffers from unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less.

c. Test the Veteran's range of motion in active motion, passive motion, weight-bearing, and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain what that is so.

d. Inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment.

2. Schedule the Veteran for an examination to determine the nature and severity of her upper and lower extremity radiculopathy.

***The examiner is specifically asked to discuss the chronology of her radiculopathy.

3. Schedule the Veteran for an examination to determine whether it is more or less likely (50 percent probability or greater) that the Veteran's headaches are either connected to service or stem from the stress of the totality of her service-connected conditions.

4. Following the Veteran's radiculopathy examinations, re-adjudicate the Veteran's earlier effective date claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


